Citation Nr: 1225271	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  05-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle/foot disability.  

2.  Entitlement to service connection for headaches, to include as secondary to service-connected fracture of the left orbit.  

3.  Entitlement to service connection for left thumb scar.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for sinusitis.  

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.  

6.  Entitlement to an initial compensable rating for scars of the face, forehead, left and right temples, eyebrows, posterior head, left cheek, left wrist, and left knee.  

7.  Entitlement to an increased rating for fracture of the sternum, currently evaluated as 10 percent disabling.  

8.  Entitlement to an extraschedular rating for multiple right shoulder dislocations, currently evaluated as 30 percent disabling.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from May 1959 to February 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In June 2005, the Veteran testified before RO personnel.  In March 2006, the Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington, D.C.  Subsequently, the Veteran did request and was scheduled for an additional Board hearing but withdrew that request in May 2012.

The Board notes that a review of Virtual VA reflects a February 2010 rating decision in which the RO listed The American Legion as the Veteran's appointed representative.  Likewise, both a September 2009 rating decision and October 2009 Supplemental Statement of the Case (SSOC) issued by the Appeals Management Center (AMC) also reflect The American Legion as the Veteran's appointed representative.  The record reflects that in a January 2004 statement, the Veteran revoked his power-of-attorney with The American Legion.  Likewise, the Veteran was unrepresented at both of his above-noted hearings.  Otherwise, the record does not reflect that the Veteran has reappointed The American Legion as his representative, or appointed a new representative.  As such, the title page of this decision reflects the Veteran as unrepresented.  

In a June 2007 decision, the Board denied a number of the issues on appeal and remanded the remaining issues for additional development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 memorandum decision, the Court affirmed, in part, the Board decision.  In addition, it reversed and remanded the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a back disability, as well as entitlement to an extraschedular rating for multiple right shoulder dislocations, evaluated as 30 percent disabling.  The Court also set aside and remanded the issue of whether new and material evidence had been submitted to reopen a claim for service connection for sinusitis, as well as the claim for an increased rating for fracture of the sternum, evaluated as 10 percent disabling.  

Additionally, following remand by the Board, the AMC, in the above-noted September 2009 rating decision, granted service connection and assigned 10 percent ratings for both temporomandibular joint disease (TMJ) and for degenerative joint disease of the right knee status post trauma.  As such, the claims for service connection for TMJ and for a right knee disability are no longer in appellate status.  Likewise, in the September 2009 rating decision, the RO granted service connection and assigned a noncompensable rating for scars of the left arm, left calf, and right leg.  As such, the claim for service connection for scars of the left arm, left calf, and right leg are no longer in appellate status.  The Board also notes that in that same rating decision, the AMC granted special monthly compensation (SMC) at the housebound rate (S-1).  Furthermore, in an October 2009 Supplemental Statement of the Case (SSOC), the RO continued the denial of the Veteran's claims for service connection for a right ankle/foot disability, for scar of the left thumb, and for headaches.  It also denied an initial compensable rating for scars of the face, forehead, left and right temples, eyebrows, posterior head, left cheek, left wrist, and left knee.  

Thereafter, in April 2010, the Veteran was notified by Board letter that the Court had returned his case to the Board for readjudication and the issuance of a new decision.  He was notified that he had the opportunity, if desired, to submit additional argument and/or evidence in support of his appeal before the Board proceeded with readjudication.  In response, the Veteran has submitted additional argument through written statements, received in February 2012 and May 2012, and, as noted above, scheduled and subsequently cancelled a Board hearing.  In addition, the Board has received a statement from R.A.R., M.D., a neurologist with Spartanburg Neurological Services, dated in April 2010, as well as private treatment records from the Mary Black (Hospital) Health System, dated in November 2008.  Otherwise, in the May 2012 statement, the Veteran requested consideration for service connection for traumatic brain injury (TBI).  A review of Virtual VA reflects a VA Form 21-0820 (Report of General Information), dated in January 2012, in which it is noted that the claim for service connection for TBI was being developed by the RO.  

The Board also notes that at the June 2005 RO hearing, the Veteran asked the hearing officer if VA could help him fix (adapt) his house to allow for a wheelchair he was using to fit through the doorways.  The hearing officer advised the Veteran to take the issue up after the hearing.  It does not appear that any further action by either the RO or the Veteran regarding the Veteran's request has been undertaken.  

(The decision below addresses the issue of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a back disability, as well as adjudication of the claim on the merits.  The decision below also addresses the claim for an initial compensable rating for scars of the left knee, left wrist, posterior head, and left temple, as well as a scar of the chin (face) and scar above the right eye (forehead).  Consideration of the remaining issues on appeal is deferred pending completion of the evidentiary development sought in the remand that follows the decision below.)



FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  Notified of the denial in March 2002, the Veteran did appeal the decision but later withdrew that appeal.  

2.  Additional evidence associated with the claims file since the RO's January 2002 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and it raises a reasonable possibility of substantiating the claim.  

3.  The Veteran has been diagnosed with lumbar degenerative arthritis that is traceable to his military service.  

4.  The scars of the Veteran's left knee and left wrist measure 1 centimeter (cm.) by 2 cm. and 2 cm. by 4 cm., respectively.  Both scars are non tender, stable, superficial and hypopigmented, and are not adherent to underlying tissue.  Neither scar encompasses an area of 144 square (sq.) inches (in.) (929 sq. cm.) nor does either scar limit function of the left knee or left wrist.  

5.  The scars of the posterior head (right parietal scalp) and left temple both measure .1 cm. by 2 cm.  They are both non tender, stable, superficial and hypopigmented, and are not adherent to underlying tissue.  The scars also evidence normal texture, are not elevated or depressed, and do not encompass (individually or in combination) an area exceeding 6 sq. in. (39 sq. cm.); the scar of the left temple does not result in distortion of the face.  

6.  The scar of the chin (face) and the scar above the right eye (forehead) measure .1 cm. by 5 cm. and .1 cm. by 4 cm., respectively.  They are both non tender, stable, superficial and hypopigmented, and are not adherent to underlying tissue.  The scars also evidence normal texture, are not elevated or depressed, do not encompass (individually or in combination) an area exceeding 6 sq. in. (39 sq. cm.), and do not result in distortion of the face.  


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received, and the Veteran's claim for service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  The Veteran has lumbar arthritis that is the result of injury or disease incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

4.  The criteria for an initial compensable evaluation for scars of the left knee, left wrist, posterior head, left temple, chin (face), and above the right eye (forehead) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all notification action needed to make a decision on the claim on appeal for an initial compensable rating for scars of the left knee, left wrist, posterior head, left temple, chin (face), and above the right eye (forehead) has been accomplished.  Through August 2004 and June 2007 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the August 2004 and June 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Furthermore, the Veteran was requested to submit any information or evidence in support of his claim.  

(For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23, 353 (Apr. 30, 2008); 38 C.F.R. § 3.159.)

Also as regards to VA's notice requirements, the Board notes that, in the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify the veteran of: (1) the evidence that is needed to substantiate the claim, (2) the evidence, if any, to be obtained by VA, and (3) the evidence, if any, to be provided by the claimant; and (4) VA must make a request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  As indicated above, the four content-of-notice requirements have been met in this case.  

Therefore, the Board finds that the Veteran has been provided, " . . . the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the claim must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  Specifically, following the RO's issuance of the above noted June 2007 notice letter, the Veteran's claim was readjudicated in an October 2009 SSOC.  In any event, once a disagreement is filed with an initial determination, as is the case here, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and an SOC.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  Service medical records from the National Personnel Records Center (NPRC) in St. Louis are of record, as well as records from the Social Security Administration (SSA) pertaining to the Veteran's claim for disability benefits with that federal agency.  Otherwise, identified medical records from the VA Medical Center (VAMC) in Columbia, South Carolina, are also associated with the claims file, as are numerous records from private treatment providers, to include, as noted above, Dr. R.A.R.  The Veteran has also been provided a VA scars examination, the report of which, dated in October 2008, is of record.  Additionally, the Veteran has been given the opportunity to submit evidence and argument in support of his claim.  The claims file does not otherwise indicate existing records pertinent to the claim that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.  

II. Analysis

Back Disability

In a January 2002 rating decision, the RO denied the Veteran's claim for service connection for a back disability (the claim was previously denied in December 1999).  The Veteran was notified of the decision in March 2002.  The Veteran initially appealed the decision.  However, in October 2003 he withdrew his appeal.  Thus, the January 2002 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In January 2004, the Veteran sought to reopen his claim.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, the Court has held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist, requiring a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence of record associated with the January 2002 rating decision includes, in particular, a report of May 1999 VA examination.  In that report, the Veteran reported a history that his back pain began in 1961 when he was thrown from a fire truck and had pain between his shoulder blades at that time.  Otherwise, the examiner noted that the Veteran had severe low back pain which was exacerbated when the Veteran tried to lift a very heavy object in December 1998.  The examiner's impression noted that the Veteran had sustained an injury to his back status-post falling off a fire truck.  The examiner commented that the fall certainly may have caused a chronic injury to the Veteran's back which was exacerbated with the lifting of a heavy load in 1998.  Furthermore, the examiner commented that the chronic injury (back injury in service) was at least as likely as not a part of the etiology of his pain.  

In the January 2002 rating decision, the RO determined that the Veteran's back disability neither occurred in nor was caused by service.  In adjudicating the Veteran's claim, the RO considered the evidence of record which included a statement from Dr. R. with regard to the Veteran's claim.  In a December 2001 medical report, Dr. R. noted that, "To my best knowledge [the Veteran's] back injury dates to a fire truck accident associated with hematuria."  

Evidence received since the final January 2002 rating decision includes opinions from Dr. R. concerning the Veteran's back disability.  In particular, in a March 2005 letter, Dr. R. notes as follows,

It is within my clinical experience as a neurologist and in my medical opinion that [the Veteran] should be given the benefit of the doubt that his initial lumbar injury combined with his current problems with osteoarthritis to create disabling low back requiring the use of Oxycontin.

The following month, in an April 2005 letter, Dr. R. opines,

I believe, within reasonable medical certainty or in my best medical judgment that [the Veteran] had a lumbar injury at the time of his fire truck accident and those symptoms have combined with and progressed with the development of osteoarthritis to produce a persistent and disabling low back condition.  

In its June 2007 decision, the Board did not find a basis for reopening the Veteran's claim for service connection for a back disability when it considered Dr. R.'s newly presented opinions in relation to the previous evidence of record.  In its April 2009 memorandum decision, the Court determined that Dr. R.'s new opinions provided a new diagnosis other than simply "back pain" or "back injury," that being lumbar degenerative arthritis.  Furthermore, the opinions explained (arthritis being a degenerative condition) why the Veteran may have first complained of back pain years after service.  The Court concluded that because such explanations were not before the RO in the prior final denial, and because this new information could "raise a reasonable possibility of substantiating the claim," new and material evidence had in fact been received to reopen the Veteran's claim for service connection for a back disability.  

Accordingly, in light of the Court's decision, the Board finds that evidence received subsequent to the January 2002 rating decision is new and material and consequently serves to reopen the claim for service connection for a back disability.  

Following a review of the Veteran's claim on the merits, and considering his lay testimony and statements as well as the medical evidence of record, the Board concludes that the Veteran has a current back disability that is traceable to his period of military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The medical evidence of record documents that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  Additionally, a December 1991 VA radiographic study (X-ray) of the lumbar spine noted minimal degenerative joint disease.  Dr. R. has also reported that the Veteran has lumbar degenerative arthritis, as noted in statements above.  

With respect to his claim for service connection for a back disability, the Veteran has contended that while serving at Taranto Air Force Base in Italy, he sustained a back injury when he fell off a fire truck and landed on his tailbone.  He has reported that he was subsequently treated for back pain at the base.  The Veteran's service medical records do not reflect any history, findings, diagnosis, or treatment for back pain or injury.  The Veteran's service dental records however do note that the Veteran was stationed at "Luigi Bologna Airbase", which appears to have been in Taranto, Italy.  

Otherwise, the evidence reflects the Veteran's contentions that soon after he separated from service he was stricken with back pain and taken to "Oteen" VA hospital in Asheville, North Carolina for treatment.  (It appears that Oteen VA hospital is currently the VAMC in Asheville.)  He has submitted statements from family members attesting to the fact that they knew of the Veteran's treatment at that time and/or assisted him in getting to the hospital.  The Board notes that in July 1999, the VAMC Asheville reported that it did not have any medical records pertaining to the Veteran.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters about which he has firsthand knowledge:  experiencing back pain in service, reporting to sick call or being hospitalized.  He is not medically competent however, to provide a diagnosis or opine as to the etiology of any disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Although service medical records do not document the Veteran's claimed back injury, the lack of such records does not, in and of itself, render lay evidence not credible.  In essence, if it is concluded that lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim for service connection based on that lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere do VA regulations provide that a veteran must establish service connection through medical records alone); 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Here, the Board finds the Veteran's statements regarding his fall from a fire truck and the subsequent onset of back pain to be credible.  In this regard, the Board notes that working or riding on a fire truck is consistent with the Veteran's military occupational specialty (MOS) of fire protection specialist (#57150).  In this regard, a February 28, 1963 Whiteman Air Force Base treatment note reflects an examiner's report that the Veteran was riding a fire truck that day on a fire run and got wet.  Other than alleging in November 1998 that his back disability was due to his right shoulder disability, the Board notes that the Veteran has consistently reported a fall from a fire truck as the cause of his back disability, this first being noted in a report of December 1991 VA examination and again noted in a report of May 1999 VA examination.  At that time, the Veteran reported the fall occurring in 1961.  

Otherwise, the Board finds persuasive that there are statements from both Dr. R. and from the May 1999 VA examiner that indicate that a back disability could have resulted from the reported fall.  Therefore, notwithstanding the statement in November 1998, reasonable doubt is found in the Veteran's favor regarding his reported history.  Thus, the Board accepts for purposes of its analysis that the Veteran sustained an injury to his back when he fell off a fire truck in service.  

Furthermore, the Board notes that there is competent medical evidence that tends to establish a relationship between the Veteran's in-service back injury and the current post-service diagnosis of lumbar arthritis.  In this regard, the medical opinion evidence from Dr. R., above, relates the Veteran's current back disability in part to the Veteran's military service and the fall from the fire truck.  The Board finds persuasive that Dr. R.'s opinion is supported by the May 1999 VA examiner who noted that the fall from the fire truck could certainly have caused a chronic injury to the Veteran's back.  Notwithstanding the VA examiner's comment that the injury to the low back was exacerbated by a subsequent lifting injury after service (degenerative changes of the lumbar spine predate the 1998 injury), the Board finds that the necessary nexus between an in-service occurrence and a current disability has likely been established.  

Therefore, the evidence reflects a current back disability, in-service occurrence of a back injury, and medical evidence linking a current back disability to the Veteran's active service period.  The Board concludes that service connection for a lumbar arthritis has been established.  

Initial Compensable Rating for Scars 

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran filed a claim for service connection for scars in January 2004.  In a November 2004 rating decision, the Veteran was granted service connection and assigned a noncompensable evaluation for scars, to include scars of the left knee, left wrist, posterior head, left temple, the face, and the forehead.  The Veteran appealed the noncompensable rating assigned, which is the basis for the current appeal before the Board.  

During the pendency of this appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, a veteran evaluated under the previous criteria may request review under the revised criteria.  73 Fed. Reg. 54,710.  The effective date of any award under the revised criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect.  Id.  Here, as the Veteran's claim was already pending as of October 23, 2008, the revised regulations do not apply.  Furthermore, the Veteran has not requested review under the revised regulations.  

Under the criteria in effect on and after August 30, 2002 (and prior to October 23, 2008), a scar(s) that causes disfigurement of the head, face, or neck is assigned a 10 percent evaluation if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 sq. in. (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 sq. in. (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 sq. in. (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 sq. in. (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Note 1 to Diagnostic Code 7801 provides that scars in widely separated areas will be separately evaluated.  Note 2 to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 sq. in. (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Note 1 to Diagnostic Code 7802 provides that scars in widely separated areas will be separately evaluated.  Note 2 to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.  

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note 1 to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note 2 to Diagnostic Code 7804 provides that a scar on a tip of the finger or toe still would warrant the 10 percent evaluation.  

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

As noted above, in a November 2004 rating decision, the Veteran was granted service connection and assigned a noncompensable evaluation for scars, to include scars of the left knee, left wrist, posterior head, left temple, the face, and the forehead.  The Board notes that prior to the rating decision which awarded service connection, the Veteran had been scheduled for a VA scars examination but failed to report.  Thus, the assignment of a noncompensable rating was based on the lack of any specific clinical findings concerning the scars at that time.  

In reviewing the medical evidence since the November 2004 rating decision, the Board has been unable to identify, other than the report of October 2008 VA examination, any specific clinical findings concerning the Veteran's scars.  In this regard, in a February 2006 statement from Dr. R., it was noted that the scars of the face, left cheek, left wrist, and left knee were not disabling.  Otherwise, the Veteran has not made any specific arguments with respect to his scars.  Thus, the Board's analysis will focus on the clinical findings associated with the October 2008 VA examination, to include its consideration of the photographs of the Veteran's face taken during the examination and associated with the claims file.  

With regard to the evaluation of the Veteran's scars, the Board notes that face is defined as the anterior aspect of the head generally from the forehead to the chin, including the eyes, nose, mouth, cheeks, and chin, but excluding the auricles (ears).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 676 (31st ed. 2007).  The forehead is excluded by some authorities.  Id.  Forehead is defined as the anterior aspect of the head superior to the superciliary arches (eyebrows) and extending up to the hairline; some authorities consider it to be the upper part of the face while others exclude it from the face.  Id. at 742.  

In the October 2008 VA examination, the examiner evaluated the Veteran's left knee and left wrist scars.  The scars measured 1 cm. by 2 cm. and 2 cm. by 4 cm., respectively.  Both scars were reported non tender, stable, superficial, hypopigmented, and were not adherent to underlying tissue.  In addition, neither scar encompassed an area of 144 sq. in. (929 sq. cm.) nor did the scars limit function of the Veteran's left knee or left wrist.  

Therefore, in light of the reported clinical findings, above, and their application to the rating criteria under Diagnostic Codes 7801 to 7805, the Board concludes that since the initial grant of service connection, the criteria for a compensable rating for scars of the left knee and left wrist have not been met.  Here, the evidence does not reflect deep scars that cause limited motion, a superficial scar that encompasses an area or areas of 929 sq. cm. or greater, a superficial scar that is unstable, or a superficial scar that is painful.  Furthermore, neither the left knee nor left wrist scars limits the function of the left knee or left wrist.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

The scars of the posterior head (right parietal scalp) and left temple both measured .1 cm. by 2 cm.  The scars of the chin (face) and above the right eye (forehead) measured .1 cm by 5 cm. and .1 cm. by 4 cm., respectively.  These four scars were reported on examination to be non tender, stable, superficial, hypopigmented, not adherent to underlying tissue, and were not found to encompass an area of 144 sq. in. (929 sq. cm.).  The four scars also did not demonstrate any of the eight characteristics of disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800.  In this regard, none of the scars (to include in combination) exceeded 6 sq. in. (39 sq. cm.), was 5 or more inches (13 or more cm.) in length, was elevated or depressed on palpation, was adherent to underlying tissue, or demonstrate abnormal skin texture.  Furthermore, neither the scars of the left temple or chin, or above the right eye were found to result in distortion of the face.  

The Board is aware that one characteristic of disfigurement is a scar that is at least .6 cm. wide at its widest part.  As noted above, both the posterior head scar and left temple scar measured .1 cm. by 2 cm., and the scars of the chin (face) and above the right eye (forehead) measured .1 cm by 5 cm. and .1 cm. by 4 cm., respectively.  The Board notes that the word "length" is defined as, "Measurement of the extent of an object along its greatest dimension."  See Webster's II New Riverside University Dictionary 686 (1994).  In light of this definition, the Board concludes the lengths (or longest part) of the above scars of the head, face, and forehead are 2 cm., 4 cm., and 5 cm. and the width (or widest part) of the scars to be .1 cm.  

Therefore, in light of the reported clinical findings, above, and their application to the rating criteria under Diagnostic Code 7800, the Board concludes that since the initial grant of service connection, the criteria for a compensable rating for the scars of the posterior head (right parietal scalp) and left temple, as well as the scar of the chin (face) and the scar above the right eye (forehead) do not warrant a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Here, none of the scars demonstrates one characteristic of disfigurement.  Additionally, none of the scars demonstrates visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  The Board also notes that the evidence does not reflect any of the four scars is deep and results in limited motion, is superficial and encompasses an area or areas of 929 sq. cm. or greater, is superficial and unstable, is superficial and painful, or otherwise limits the function of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

Consideration has also been given to whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The schedular evaluations in this case are adequate.  There is no showing that the Veteran's service-connected scars of the left knee, left wrist, posterior head, and left temple, as well as a scar of the chin (face), and scar above the right eye (forehead) reflect so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  

For the foregoing reasons, the Board finds that since the initial grant of service connection a compensable rating for scars of the left knee, left wrist, posterior head, and left temple, as well as a scar of the chin (face), and scar above the right eye (forehead) is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for the discussed scars, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.  

Service connection for lumbar arthritis is granted.  

An initial compensable evaluation for scars of the left knee, left wrist, posterior head, and left temple, chin (face), and above the right eye (forehead) is denied.  


REMAND

With respect to the claim for service connection for headaches, the Board notes that the Secretary's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Secretary is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  When assessing the probative value of a medical opinion, the Board must consider whether the medical opinion contains "such sufficient information that it does not require the Board to exercise independent medical judgment."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In a report of October 2008 VA neurologic disorders examination, the examiner commented in his examination report that he was unable to find any evidence of any neurological abnormality that occurred while the Veteran was on active duty.  Following an examination of the Veteran, the examiner diagnosed headaches and opined that the headaches were not related to the Veteran's motor vehicle accident during service.  The examiner's rationale for his opinion was reportedly based on the acute nature of the Veteran's injury and the physical findings noted at that time in service.  The examiner further opined that he suspected that the Veteran's (headache) symptom complex was made manifest and exaggerated by the Veteran's hostility and anger.  

The Board finds troubling that, at no time in his report of examination did the VA examiner comment on two notations in the Veteran's service medical records, dated April 29, 1963 and May 1, 1963.  These service medical records, apparently created in conjunction with the Veteran's treatment following his motor vehicle accident, appear to reflect the medical abbreviation for headaches--"HA".  In this regard, the RO, in its November 2004 rating decision, noted that the Veteran's service medical records reflected a simple orbit fracture (associated with the motor vehicle accident) and that, "At that time you complained of headaches that resolved."  Otherwise, the handwriting of the party or parties responsible for the notations in the April 29, 1963 and May 1, 1963 service medical records is, for the most part, illegible.  

The Board finds that, at a minimum, the VA examiner should have referenced the notations in some way to demonstrate that he was aware of, or had read, the particular service medical records.  This is especially important in light of the fact that the examiner did not provide a definite opinion as to the etiology of the Veteran's headaches.  He reported, as noted above, that he only suspected that the headaches were manifest and exaggerated by the Veteran's hostility and anger.  Therefore, the lack of any reference to the above-noted service medical records by the examiner casts doubt on a major factual premise of the examiner's reasoning.  This doubt should be resolved before the Board adjudicates the Veteran's claim.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

With respect to the claim for service connection for a right ankle/foot disability, in a February 2006 statement, Dr. R. noted that the Veteran's right ankle symptoms had been longstanding and may have been associated with his original injuries.  A statement from Dr. R., dated in October 2008, notes Dr. R.'s opinion that the Veteran's right ankle symptoms appeared to date back to the Veteran's original right ankle injury in service.  

In a report of January 2009 VA examination, a VA examiner diagnosed the Veteran with right ankle degenerative joint disease as well as right ankle sprain after active duty.  The examiner opined that the right ankle diagnoses reported were less likely than not related to the Veteran's military service.  In his rationale for the opinion, the examiner commented that he did not find any evidence of right ankle sprain in service.  The RO relied heavily on the January 2009 VA examiner's opinion in denying the Veteran's claim for service connection for a right ankle/foot disability.  

The Board notes that a review of the Veteran's service medical records reflects a June 10, 1961, Injury Report in which the Veteran was noted to have sprained his right ankle.  The right ankle was noted to have been X-rayed, and subsequently wrapped with an ace bandage and the Veteran provided crutches.  Additional service medical records document treatment of the Veteran's right ankle.  Thus, the VA examiner's opinion is based in part on an inaccurate factual premise, and as such it has less probative value.  Id.  Therefore, an additional VA opinion is required.  

Accordingly, because the Veteran's claims were adjudicated based on inadequate medical opinions the Board will remand these matters for further development.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (citing 38 C.F.R. § 19.9(a) (2000) (holding that the Board has a duty to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision).  As such, and in light of the number of years since the October 2008 and January 2009 VA examinations, the Veteran should be scheduled for new VA orthopedic and VA neurological examinations to assess his claimed right ankle/foot and headache disabilities.  Additionally, the examiners should comment on the relationship between these disabilities, if found, and the Veteran's period of military service.  

With respect to the Veteran's petition to reopen his previously denied claim for service connection for sinusitis, the Veteran has contended that he suffers from sinusitis and headaches due to his April 1963 motor vehicle accident.  The Veteran has reported that he was initially treated at Whiteman Air Force Base (AFB) in Missouri and then transferred to Lackland AFB in Texas for additional treatment.  The Veteran has reviewed the service medical records associated with his claims file and reported that the records are incomplete.  A review of the available service medical records reflects that the Veteran was treated at Whiteman AFB and Lackland AFB in April 1963.  

In its April 2009 memorandum decision, the Court found that VA's efforts to assist the Veteran in obtaining identified service records was insufficient.  In this regard, the Court commented that VA had not shown that the records identified by the Veteran did not exist or that efforts to obtain them would be futile.  The Court has remanded the Veteran's sinusitis claim to the Board for the purpose of making additional attempts to obtain service medical records which the Veteran claims exist.  

In its review of the claims file, the Board notes that there appears to be a number of service medical records associated with the Veteran's treatment following his motor vehicle accident in April 1963.  However, as noted above, the Veteran contends that those records are not all the medical records that were created during the course of his treatment.  The Board notes that the Veteran has been given a number of opportunities to identify specific service medical records he wishes the RO to obtain.  It appears that the Veteran is unable to provide that information.  Based on his written statements associated with the claims file, he only knows, or believes, that there should be more than the current number of service medical records available that are related to his treatment at Whiteman AFB and at Lackland AFB in April 1963.  (The Veteran has also argued that there are missing service medical records associated with his treatment while stationed at Luigi Bologna Airbase in Taranto, Italy.)

The Board notes that in June 1999, the RO, per a VA Form 3101, requested that the NPRC check to see if there were any available service records from Lackland AFB hospital, Whiteman AFB, Aviano AFB, and/or Taranto AFB.  The response from NPRC was that all available records had been sent to the RO in December 1991.  The Veteran's available service medical records are noted to have been received by the RO in January 1992.  In this case, it is not clear to the Board, based on the NPRC response, what methodology the NPRC used when conducting their search for the requested records.  Thereafter, in a June 2001 deferred rating decision, the RO noted that it was undertaking development to obtain records from Whiteman AFB and from Lackland AFB.  In a VCAA notice letter dated later that same month, the RO requested that the Veteran specifically identify the service medical records he believed were missing and not part of the records associated with his claims file.  In the notice letter, the RO also identified that it was going to be making a second request to the service department for such records.  Following the notice letter, it does not appear that the Veteran answered the RO's request to specifically identify the missing records, nor was any follow-up request for records made by the RO to the service department.  

According to the NPRC website (www.archives.gov/st-louis), clinical records (i.e., hospital inpatient records), with the exception of Army and Air Force records received prior to 1960, are filed by the name of the hospital in which the service member was treated.  The website also notes that Army and Air Force hospitals retain their records for one calendar year and Navy hospitals retain their records for two years prior to retirement to the NPRC.  Therefore, it would appear that any records associated with a service member's treatment at Whiteman AFB or Lackland AFB medical facilities would be on file at the NPRC under the name of the hospital or medical facility where the service member was treated.  For a search to be conducted, the NPRC requires the name of the hospital as well as the month (if known) and year of treatment.  The Board notes that at the time the Veteran was treated at Lackland AFB in April 1963, the base medical facility was officially known as "Wilford Hall Hospital."  The base medical facility at Whiteman AFB, based on the Veteran's service medical records, is identified as "USAF Hospital."  Whether that is an official name or not is not known; it does not appear that it is.  

VA has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C. § 5103A(a)(1).  The Secretary's duty to assist includes making "reasonable efforts to obtain relevant records . . . that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain."  38 U.S.C. § 5103A(b)(1); see Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed.Cir.2009).  In the case of compensation claims, the duty to assist includes obtaining "[t]he claimant's service medical records and, if the claimant has furnished the Secretary information sufficient to locate such records, other relevant records pertaining to the claimant's active military . . . service that are held or maintained by a governmental entity."  38 U.S.C. § 5103A(c)(1).  

In this case, and in light of the Court's remand order, the Board believes that an additional request for available service medical records should be made to the NPRC.  Therefore, on remand, the NPRC should be requested to search retired "clinical records" from Wilford Hall Hospital (Lackland AFB, Texas) for the month of April 1963.  Likewise, a search of retired "clinical records" for the USAF Hospital at Whiteman AFB (Missouri) for the month of April 1963 should also be undertaken.  In light of the above request to the NPRC, the Board also believes it prudent and economical to also request that NPRC conduct a search for retired "clinical records" of the base medical facility at Luigi Bologna Airbase in Taranto, Italy.  The available service medical records document that the base APO (Army/Air Force) post office zip code was 336.  That APO address is noted on a medical record associated with the Veteran's treatment for his right ankle at the "7230th USAF Dispensary."  It is not know whether the dispensary handled inpatient or outpatient treatment, or possibly both.  In this regard, in a January 2000 statement from Dr. R., it is noted that the Veteran had been in the infirmary for 2 1/2 weeks following his fall from the above-noted fire truck.  

The Board also notes that it appears from the Veteran's report that he was treated sometime in 1961 for injuries associated with his reported fall from the fire truck.  The Veteran should be asked to provide the approximate month of treatment, if known, as well as, if known, the name of the base medical facility at Luigi Bologna Airbase in Taranto, Italy, where he was reportedly treated for 2 1/2 weeks.  

Thereafter, if any records are not obtained, a formal finding must be made that additional service medical records are unavailable and that efforts to obtain them would be futile in accordance with 38 C.F.R. § 3.159(c)(1) (2011).  Furthermore, notice must be provided to the Veteran of an inability to obtain any identified records in accordance with 38 C.F.R. § 3.159(e) (2011).  

With respect to the Veteran's claim for a higher rating for a fracture of the sternum, the Board notes that the RO has assigned a 10 percent evaluation analogous to removal of ribs under 38 C.F.R. § 4.72, Diagnostic Code 5297 (2011).  In this regard, in a statement from Dr. R., dated in October 2008, it was noted that the Veteran's symptoms were similar to a resection of a rib and traumatic injury to the chest wall.  See 38 C.F.R. § 4.20 (2011) (When an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical location and symptomatology are closely analogous).  

The Veteran has contended that he suffers sternal pain related to the sternal fracture.  The pain in the area is increased by inspiration and activities such as lifting.  

A December 1999 VA radiographic study (X-ray) of the Veteran's sternum revealed an apparent old fracture of the mid body of the sternum which did not appear to be significantly displaced or depressed.  The examiner's impression was old mid-body sternal fracture without significant displacement.  A statement from Dr. R., dated in January 2001, noted that the Veteran's inversion of the xyphoid process, traumatic in origin, was not a pectus deformity (pectus excavatum).  Thereafter, a letter from Dr. R., dated in February 2004, reflected that previous X-rays had shown the deformity of the sternum (inversion of the xyphoid process) present.  

The Veteran's disability was again evaluated in May 2004 for VA purposes.  At that time, the Veteran reported that he had pain and that such pain was exacerbated with increased movement or trying to push a wheelchair.  Clinical evaluation of the sternum revealed positive tenderness to palpation, no crepitation, and no obvious deformity.  The examiner noted that there was tenderness over the sternum which could be diagnosed as costochondritis and/or previous fracture.  An associated X-ray revealed no definite abnormality of the sternum.

A statement from Dr. R. regarding the fracture of the sternum, dated in October 2008, noted that the Veteran still had pain with inspiration and coughing on a chronic basis.  

The Board notes that in reviewing Virtual VA, the RO readjudicated the Veteran's service-connected fracture of the sternum in a February 24, 2010 rating decision.  The rating decision references a December 15, 2009 VA examination in which the Veteran's sternum was evaluated.  The Board notes that the report of VA examination is not associated with the claims file nor is it associated with Virtual VA.  Thus, it is not available for the Board's review in considering the Veteran's claim.  As such, the Board will remand the Veteran's claim for a rating higher than 10 percent for fracture of the sternum so that the December 15, 2009 VA examination may be associated with the claims file.  

With respect to the claim for an initial compensable rating for scars of the right temple, eyebrows, and left cheek, as well as the claim for service connection for a scar of the left thumb, the Board believes an additional VA examination must be undertaken before adjudication of these questions can be accomplished.  

In this regard, as noted previously, following his claim for scars in November 2004, the Veteran reportedly failed to report for a VA scars examination.  As a result, the RO service connected the Veteran for multiple scars.  In doing so, the RO service connected scars of the face and forehead, as well as scars of the eyebrows, right temple, and the left cheek.  

As noted above, photographs of the Veteran's face, to include the forehead, were taken in conjunction with the VA scars examination in October 2008.  It does not appear, based on the Board's review of these photographs, that the Veteran has scars of the eyebrows, the right temple, or the left cheek.  Notwithstanding that fact, in reviewing the report of October 2008 VA scars examination, the Board notes that the examiner failed to reference scars of the eyebrows, right temple, or left cheek.  The examiner did reference and evaluate a laceration scar above the right eye.  However, whether that scar pertains to the right eyebrow or to the forehead is unknown, and cannot be determined based on the report of examination.  Thus, the Board cannot say with any medical certainty that the service-connected scars of the eyebrows, right temple, and left cheek are or are not present.  Silence, in this instance, cannot be taken as proof that a scar does not exist.  See e.g., Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Otherwise, the Board is not competent to supplement the record with its own unsubstantiated medical conclusion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that while the examiner evaluated the Veteran's right thumb and identified a scar, which he related to military service, the examiner never references or evaluates the left thumb.  Thus, as with the eyebrows, right temple, and left cheek, the Board has no way of knowing whether a left thumb scar is or is not present.  

Therefore, in light of the discussion above, the Veteran should be scheduled for an additional VA scars examination.  The examiner should clearly identify all scars associated with the Veteran's right temple, eyebrows and left cheek.  In doing so, the examiner should specifically comment on whether there are scars of the eyebrows, right temple, and left cheek.  The examiner should also comment on whether there is a scar of the left thumb.  If any of these scars is present, they should be described in detail with respect to size, appearance, instability, and functional losses caused by the scarring.  If a scar is not present, the examiner should state that fact for the record.  Furthermore, the examiner should also comment on whether any left thumb scar, if identified, is traceable to military service.  

Concerning the Veteran's right shoulder disability, the Board notes, as was noted earlier, that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned which is commensurate with the Veteran's average earning capacity impairment due to the service-connected disability.  38 C.F.R. § 3.321(b).  The record must reflect that there is a disability picture that is so exceptional or unusual, due to factors such as frequent hospitalizations or marked interference with employment, that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  Thun, 22 Vet. App. at 115.  The Board notes that it does not have jurisdiction to assign an extra-schedular rating under 38 C.F.R. § 3.321(b).  

In its April 2009 memorandum decision, the Court disagreed with the Board's finding that referral for extraschedular consideration was not warranted with regard to a higher disability rating for the Veteran's service-connected multiple right shoulder dislocations.  The Court found that there was evidence of marked interference with employment based on the record before it.  The Court has instructed the Board to refer to the RO the issue of an extraschedular rating for the Veteran's service-connected multiple right shoulder dislocations.  Therefore, the Board will remand this issue for referral to the Director, Compensation and Pension Service, of whether the Veteran's service-connected multiple right shoulder dislocations warrant the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321(b). 

Accordingly, the claims discussed are REMANDED for the following action:

1.  Associate with the claims file the December 15, 2009, report of VA joints examination that evaluated the Veteran's service-connected fracture of the sternum.  

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for headaches, a right ankle/foot disability, sinusitis, scars, sternum fracture, and his right shoulder disability (multiple right shoulder dislocations).  After securing any necessary releases, an attempt should be made to obtain these records.  Notice to the Veteran of an inability to obtain any identified records should be in accordance with 38 C.F.R. § 3.159(e) (2011).  

3.  The Veteran should be asked to provide, if known, the approximate month he was treated following his fall from a fire truck in 1961.  He should also be asked, if known, to provide the name of the base medical facility at Luigi Bologna Airbase in Taranto, Italy, where he reportedly was treated for 2 1/2 weeks following his fall from a fire truck.  

4.  After completing the above, and allowing a reasonable amount of time for response, the NPRC should be contacted and requested to specifically search retired "clinical records" associated with the Veteran's treatment at Wilford Hall Hospital (Lackland AFB, Texas) in April 1963.  The NPRC should also be asked to search the retired "clinical records" associated with the Veteran's treatment at USAF Hospital at Whiteman AFB (Missouri) in April 1963.  Furthermore, based on any additional information provided by the Veteran, the NPRC should be asked to search the retired "clinical records" associated with the Veteran's reported treatment at the base medical facility associated with Luigi Bologna Airbase in Taranto, Italy.  

For any negative response received from the NPRC, a formal finding must be made that the records are unavailable and that efforts to obtain them would be futile in accordance with 38 C.F.R. § 3.159(c)(1) (2011).  Furthermore, notice must be provided to the Veteran of an inability to obtain any identified records in accordance with 38 C.F.R. § 3.159(e) (2011).  

The agency of original jurisdiction should ensure that any additional information requested by the NPRC to process the records request be obtained or an attempt made to obtain such information.  This includes a follow-up request to the Veteran for information, if such request is deemed warranted.  

5.  Then, schedule the Veteran to undergo VA orthopedic, neurologic, and dermatologic examinations.  The claims file should be made available to each examiner for review in conjunction with the examination.  

Orthopedic Examination-The examiner should be asked to review the claims file, examine the Veteran, and provide an opinion as to the medical probabilities that any identified or diagnosed right ankle/foot disability is related to the Veteran's period of service.  

Note:  The Veteran's service medical records reflect treatment for a right ankle sprain.  (See e.g., June 10, 1961, Injury Report.)  

Neurologic Examination-The examiner should be asked to review the claims file, examine the Veteran, and provide an opinion as to the medical probabilities that any identified or diagnosed headaches are related to the Veteran's period of service, to include due to a service-connected fracture of the left orbit sustained as a result of a motor vehicle accident.  

Note:  The examiner should specifically comment on two notations in the Veteran's service medical records.  The records, dated April 29, 1963 and May 1, 1963, were apparently created in association with the Veteran's treatment following his motor vehicle accident.  These records appear to note the medical abbreviation for headaches--"HA".  

Dermatologic Examination-The examiner should be provided with the criteria for the evaluation of skin disabilities effective August 30, 2002 (and not the current criteria in effect since October 23, 2008).  

The examiner should review the report of October 2008 scars examination.  

On examination, in particular, the examiner must specifically identify all scars associated with the Veteran's face and all scars associated with the Veteran's forehead.  Also, the examiner must identify whether there are scars associated with the Veteran's left cheek, right temple, or eyebrows (left or right).  The examiner must also identify whether there is any scar associated with the Veteran's left thumb.  If any scars are present they should be described in detail.  If scars are not present, the examiner should so state this in his report.  

Additionally, in examining any scars of the face or forehead, the examiner should specifically note the size and area of each scar, whether it is adherent to underlying tissue, whether there is any visible or palpable loss of the underlying tissue, whether the scar is elevated or depressed on palpation, the skin texture of the scar, and whether the skin is indurated and/or inflexible.  The examiner should also comment on whether the scar results in gross distortion or asymmetry of the face.  If disfigurement is indicated, appropriate photographs should be taken.  

With respect to any scar of the left thumb identified, the examiner should indicate the approximate size and area of the scar, as well as any tenderness, limitation of motion, or tissue loss of the affected area.  Any other resulting impairment should also be noted.  Likewise, the examiner should provide an opinion as to the medical probabilities that any identified scar of the left thumb is the result of disease or injury incurred during the Veteran's military service.  

For each of the examinations noted above (orthopedic, neurologic, and dermatologic), the examiner should set forth all examination findings, along with the complete rationale for the opinions expressed.  

If any examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, and identify precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After the above-requested development is completed, the agency of original jurisdiction should refer the question of entitlement to an extraschedular evaluation for the service-connected multiple right shoulder dislocations, evaluated as 30 percent disabling, to the VA Central Office for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  After the decision under § 3.321(b) is made, the agency of original jurisdiction should implement any favorable decision.

7.  The Veteran's claims remaining on appeal should then be readjudicated in light of all additional evidence.  If any benefit sought is not granted in full, send the Veteran an SSOC and give him time to respond before returning the claims file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


